                 IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                          WESTERN DIVISION
                           NO. 5:18-CV-459-FL


UNITED STATES OF AMERICA,             )
                                      )
                   Plaintiff,         )
                                      )
             v.                       )
                                      )
$110,000.00 IN U.S. CURRENCY,         )
                                      )
                   Defendant.         )




                              DEFAULT JUDGMENT
______________________________________________________________________________

      This matter is before the Court on Plaintiff's Motion for Default Judgment. It

appearing that a copy of the Complaint herein was served upon the defendant, in

accordance with Supplemental Rule G(4), and, thus, that due notice was given

accordingly, the Court finds that:

      1. Process was duly issued in this cause and the defendant was duly seized by

the U.S. Department of Homeland Security (DHS) Immigration & Customs

Enforcement (ICE), Homeland Security Investigations (HSI)         pursuant to said

process;

      2. No entitled persons have filed any claim to the defendant nor answer

regarding them within the time fixed by law; and



                                          1
      3. The well-plead allegations of the Complaint in respect to the defendant are

taken as admitted, as no one has appeared to deny the same.

      Based upon the above findings, it is hereby

      ORDERED AND ADJUDGED that:

      1. Default judgment be and the same is hereby entered against the defendant;

      2. All persons claiming any right, title, or interest in or to the said defendant

are held in default;

      3. The defendant is forfeited to the United States of America;

      4. On February 21, 2019, this Court entered Default in this action at Docket

Entry #7;

      5. The U.S. Department of Homeland Security (DHS) Immigration & Customs

Enforcement (ICE), Homeland Security Investigations (HSI) is hereby directed to

dispose of the defendants according to law; and

      6. Upon the entry of this judgment, the Clerk of Court is DIRECTED to close

this case.

      SO ORDERED this 26th day of March, 2019.



                                 ___________________________________
                                 LOUISE W. FLANAGAN
                                 UNITED STATES DISTRICT JUDGE




                                          2
